Name: Commission Regulation (EEC) No 3873/89 of 21 December 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 89 No L 374/61Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3873/89 of 21 December 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 f7), as last amended by Regulation (EEC) No 3806/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 22 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No 172, 30 . 9 . 1966, p. 3025/66. (J) OJ - No L 280, 29 . 9 . 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 365, 15. 12. 1989, p. 7. 0 OJ No L 167, 25. 7. 1972, p. 9 . Is) OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 288 , 6. 10. 1989, p. 17. (") OJ No L 370 , 19 . 12. 1989 , p. 23. ( ») OJ No L 266, 28. 9. 1983, p. 1 . (l0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 374/62 Official Journal of the European Communities 22. 12. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,170 0,000 23,451 1,170 0,000 23,531 1,170 0,000 23,741 1,170 0,000 24,019 1,170 0,000 24,297 1,170 0,000 24,448 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 55,67 61,86 1 132,38 178,22 209,42 19,835 14,536 38 458 3 715,47 55,86 62,07 1 136,24 178,81 210,13 19,901 14,572 38 583 3 712,31 56,36 62,63 1 146,38 180,42 212,01 20,080 14,694 38 933 3 712,05 57,07 63,38 1 159,80 182,56 214,49 20,319 14,862 39 386 3 738,98 57,73 64,12 1 173,23 184,71 216,97 20,558 15,062 39 853 3 790,21 58,30 64,73 1 180,52 185,86 218,32 20,670 15,061 39 975 3 717,53 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 178,89 3 307,13 0,00 4 545,62 178,89 3 319,93 0,00 4 542,55 178,89 3 343,62 0,00 4 556,68 178,89 3 377,91 0,00 4 585,06 178,89 3 420,33 0,00 4 631,39 178,89 3 416,30 0,00 4 610,47 22. 12. 89 Official Journal of the European Communities No L 374/63 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,670 2,500 25,951 3,670 2,500 26,031 3,670 2,500 26,241 3,670 2,500 26,519 3,670 2,500 26,797 3,670 2,500 26,948 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 61,57 68,45 1 253,09 197,46 231,74 21,977 16,290 42 640 4 163,93 61,76 68,67 1 256,96 198,05 232,46 22,043 16,325 42 766 4 160,78 62,26 69,22 1 267,10 199,66 234,33 22,222 16,447 43 115 4 160,51 62.97 69.98 1 280,52 201,81 236,82 22,461 16,616 43 569 4 187,45 63,63 70,71 1 293,94 203,95 239,30 22,700 16,816 44 036 4 238,68 64,20 71,32 1 301,24 205,10 240,65 22,812 16,814 44 157 4 166,00 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 561,13 3 689,37 480,01 5 025,62 561,13 3 702,17 480,01 5 022,56 561,13 3 725,86 480,01 5 036,69 561,13 3 760,15 480,01 5 065,06 561,13 3 802,57 480,01 5 111,39 561,13 3 798,54 480,01 5 090,47 No L 374/64 Official Journal of the European Communities 22. 12. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 33,574 6,890 0,000 33,719 6,890 0,000 33,840 6,890 0,000 34,181 6,890 0,000 34,502 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands, (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 79,56 88,56 1 621,18 256,20 299,82 28,514 21,681 55 411 5 542,80 79,91 88,95 1 628,19 257,29 301,11 28,636 21,764 55 647 5 552,22 80,20 89,26 1 634,03 258,20 302,19 28,737 21,807 55 840 5 532,01 81,06 90,19 1 650,49 260,83 305,24 29,030 22,022 56 400 5 571,26 81,81 91,04 1 665,99 263,30 308,1 1 29,306 22,252 56 939 5 630,08 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 1 053,45 4 155,50 0,00 7 087,00 6 906,90 4 111,53 6 906,90 1 053,45 4 178,17 0,00 7 095,70 6 915,37 4 134,20 6 915,37 1 053,45 4 188,52 0,00 7 090,08 6 909,89 4 144,56 6 909,89 1 053,45 4 232^1 0,00 7 130,88 6949,66 4 188,25 6 949,66 1 053,45 4 281,21 0,00 7 185,25 7 002,65 4 237,25 7 002,65 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,029060 2,293650 42,672400 6,939940 7,899170 0,769824 0,733101 1 513,53 187,56600 178,64200 131,16600 2,024150 2,289060 42,636600 6,938030 7,908150 0,769946 0,735788 1 516,92 189,34600 180,09800 131,75100 2,019670 2,284760 42,603100 6,936790 7,916600 0,770668 0,738231 1 519,44 191,88600 181,22800 132,29500 2,015740 2,280720 42,580300 6,936400 7,923200 0,771588 0,740359 1 521,91 193,56000 182,33800 132,74600 2,015740 2,280720 42,580300 6,936400 7,923200 0,771588 0,740359 1 521,91 193,56000 182,33800 132,74600 2,003730 2,268700 42,487200 6,936490 7,932740 0,774587 0,746920 1 529,41 200,19000 184,87200 134,26100